Title: From John Adams to the Comte de Sarsfield, 6 May 1780
From: Adams, John
To: Sarsfield, Guy Claude, Comte de


      
       
        May 6. 1780
       
      
      J’ai reçu, Monsieur, la lettre que vous m’avez fait l’honneur de m’ecrire, hier. Je vous fais mes remerciemens Sincéres, pour le Soin que vous avez pris, de me procurer le livre. J’accepte avec Empressement, la proposition que vous avez fait, de vous ecrire en francois, pour l’Avantage de vos corrections et Je permets d’entreprendre la Correction de votre Anglois. L’Amour propre est la seule Motif de cet accord, parce que, vous ecrivez deja tres bien en Anglois; et Moi, Je ne puis pas ecrire, point du tout, en francois. Vous avez proposé de laisser tous Complimens; mais Je ne puis pas en convenir; parce que mon francois sera mauvais, Sans quelques Complimens. Au lieu de “I am Sometimes gone so far &c” I have Sometimes gone So far &c—pour “When I will have the pleasure” lisez When I shall have the pleasure. Avec ces petits changemens, votre lettre Sera parfaitement exact. J’envoye mon domestic, avec mille Complimens, pour le livre, et J’ai l’honneur d’etre tres parfaitement, Monsieur votre &c
      
       John Adams
      
     